SIBLEY, Circuit Judge.
 This case was argued with, and is controlled by, that of Southern Railway Co. v. Wilbanks (C. C. A.) 67 F.(2d) 424, just decided. Daisy Lawrence recovered for the homicide of her husband, who was sitting by the side of Wilbanks when the truck was struck by the train. The only assignment of error relates to the refusal to direct a verdict for the railway company. Mrs. Lawrence could recover only in case her husband could if he had survived. The negligence of Wilbanks is not imputable 'to Lawrence. Lawrence certainly was no more blameworthy than Wilbanks. What was said of the case of Wilbanks applies to tMs.
Judgment affirmed.